DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/3/2022 has been entered.
Response to Amendment
The amendments filed on 9/30/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Regarding Claim 1 on page 5, lines 8, the limitation of “CR10 to CR14” appears it should be “R10 to R14” 
Regarding Claim 14 on page 25, lines 16, the limitation of “CR10 to CR14” appears it should be “R10 to R14”
Appropriate correction is required.
Claims 2-13 and 15-21 are also objected since the claims depend on claim 1 and 14 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-10, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN106831773, Machine Translation)
	Regarding claim 1-7, 14-19, and 21, Su et al. teaches an organic electroluminescence device [Page 10/11, middle of page, the device comprises the following components: ITO(120nm)/TAPC(20nm)/mCP(10nm)/EML(20nm)/DPEPO(10nm)/B3PyPB(40nm)/LiF(0.5nm)/Al(100nm]		 comprising:
	a first electrode [ITO, page 10/11, middle of page]
	a hole transport region [TAPC(20nm)/mCP(10nm), page 10/11, middle of page] on the first electrode [ITO, page 10/11, middle of page];
	an emission layer [EML and DPEPO, page 10/11, middle of page] on the hole transport region [TAPC(20nm)/mCP(10nm), page 10/11, middle of page];
	an electron transport region [B3PyPB(40nm)/LiF(0.5nm), page 10/11, middle of page] on the emission layer [EML and DPEPO, page 10/11, middle of page]; and 
	a second electrode [Al, page 10/11, middle of page] on the electron transport region [B3PyPB(40nm)/LiF(0.5nm), page 10/11, middle of page]
	wherein the first electrode and the second electrode each independently comprise at least one selected from aluminum and [ITO and Al, page 10/11, middle of page]
	wherein the emission layer comprises a polycyclic compound represented by formula 1 [the compound is in the EML, page 10/11 middle of page, and see compound structure of 9,9-spiroacridine middle of page 2/11, in particular to the Ar and Ar’, the middle of page 2/11 to end of page 3/11 corresponds the different values of Ar and Ar’, and top of page 4/11];
Su et al. teaches in top half of page 4/11 the following compound, in the compound  of S9, in regards to the claims, Formula 9 is met, Ar is a heteroaryl group, and AC is formula 9, E1-E10 are Carbon, K is 1, X4 is O.

    PNG
    media_image1.png
    139
    302
    media_image1.png
    Greyscale



Although Su et al. does not explicitly teaches the claimed compound, Su et al. teaches finite number compounds for an OLED; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite amount of recognized compound for an OLED and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 8, within the combination above, modified Su et al. teaches wherein the emission layer comprises a host and a dopant, and the dopant comprises the polycyclic compound [EML and DPEPO, page 10/11, middle of page]
	Regarding Claim 9, within the combination above, modified Su et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Lee et al. has a reasonable basis to believe the claimed “wherein the polycyclic compound is a dopant for thermally activated delayed fluorescence” is inherently possessed by the device of modified Lee et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 10, within the combination above, modified Su et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Lee et al. has a reasonable basis to believe the claimed “wherein the polycyclic compound is a blue dopant having a wavelength of less than about 470 nm” is inherently possessed by the device of modified Lee et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 1020110120075, Machine translation) in view of Su (CN106831773, Machine Translation) (This is an alternative rejection closer to the claimed invention)
	Regarding Claim 1-7, 14-19, and 21, Lee et al. teaches an organic electroluminescence device [Fig. 1, page 2/26 of translated document], comprising:
	a first electrode [20, anode, Fig. 1, page 2/26]
	a hole transport region [30 and 40, Fig. 1, page 2/26] on the first electrode [20, anode, Fig. 1, page 2/26];
	an emission layer [50, Fig. 1, page 2/26] on the hole transport region [30 and 40, Fig. 1, page 2/26];
	an electron transport region [60 and 70, Fig. 1, page 2/26] on the emission layer [50, Fig. 1, page 2/26]; and 
	a second electrode [80, cathode, Fig. 1, page 2/26] on the electron transport region [60 and 70, Fig. 1, page 2/26]
	wherein the first electrode and the second electrode each independently comprise at least one selected from aluminum and ITO or ZnO [middle of page 16/26], 
	wherein the emission layer comprises a polycyclic compound represented by formula 1 [page 15/26, middle of page, it is preferable that the layer containing the spiro compound is a light emitting layer];
See formula 10, in the middle of page 4/26

    PNG
    media_image2.png
    323
    222
    media_image2.png
    Greyscale



Lee et al. is silent on Formulas 1-9. 
Su et al. teaches an organic electroluminescence device [Page 10/11, middle of page] which comprises a 9,9’ spiroacridine, where substituents on the nitrogen are modified to achieve higher fluorescence quantum yield [Contents of invention, top of page 2/11, and top of page 4/11].
Su et al. teaches in top half of page 4/11 the following compound, in the compound  of S9, in regards to the claims, Formula 9 is met, Ar is a heteroaryl group, and AC is formula 9, E1-E10 are Carbon, K is 1, X4 is O.

    PNG
    media_image1.png
    139
    302
    media_image1.png
    Greyscale



Since modified Lee et al. is concerned about a spiro compound with improved luminous efficiency [bottom of page 2/26], it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the spiro compound of Lee et al. with the compound of Su et al. in order to a achieve higher fluorescence quantum yield [Contents of invention, top of page 2/11].
	Regarding Claim 8, within the combination above, modified Lee et al. teaches wherein the emission layer comprises a host and a dopant, and the dopant comprises the polycyclic compound [bottom of page 25/26, and middle of page 15/26]
	Regarding Claim 9, within the combination above, modified Lee et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Lee et al. has a reasonable basis to believe the claimed “wherein the polycyclic compound is a dopant for thermally activated delayed fluorescence” is inherently possessed by the device of modified Lee et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 10, within the combination above, modified Lee et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Lee et al. has a reasonable basis to believe the claimed “wherein the polycyclic compound is a blue dopant having a wavelength of less than about 470 nm” is inherently possessed by the device of modified Lee et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 11, within the combination above, modified Lee et al. teaches wherein the hole transport region comprises: a hole injection layer on the first electrode; a hole transport layer on the hole injection layer; and an electron blocking layer on the hole transport layer [page 2/26].
	Regarding Claim 12, within the combination above, modified Lee et al. teaches wherein the electron transport region comprises: a hole blocking layer on the emission layer; an electron transport layer on the hole blocking layer; and an electron injection layer on the electron transport layer [page 2/26].
	Regarding Claim 13 and 20, Lee et al. teaches an organic electroluminescence device [Fig. 1, page 2/26 of translated document], comprising:
	a first electrode [20, anode, Fig. 1, page 2/26]
	a hole transport region [30 and 40, Fig. 1, page 2/26] on the first electrode [20, anode, Fig. 1, page 2/26];
	an emission layer [50, Fig. 1, page 2/26] on the hole transport region [30 and 40, Fig. 1, page 2/26];
	an electron transport region [60 and 70, Fig. 1, page 2/26] on the emission layer [50, Fig. 1, page 2/26]; and 
	a second electrode [80, cathode, Fig. 1, page 2/26] on the electron transport region [60 and 70, Fig. 1, page 2/26]
	wherein the first electrode and the second electrode each independently comprise at least one selected from aluminum and ITO or ZnO [middle of page 16/26], 
	wherein the emission layer comprises a polycyclic compound represented by formula 1 [page 15/26, middle of page, it is preferable that the layer containing the spiro compound is a light emitting layer];
See formula 10, in the middle of page 4/26

    PNG
    media_image2.png
    323
    222
    media_image2.png
    Greyscale



Lee et al. is silent on Formulas 1-9. 
Su et al. teaches an organic electroluminescence device [Page 10/11, middle of page] which comprises a 9,9’ spiroacridine, where substituents on the nitrogen are modified to achieve higher fluorescence quantum yield [Contents of invention, top of page 2/11 through page 3/11]. 
Since modified Lee et al. is concerned about a spiro compound with improved luminous efficiency [bottom of page 2/26], it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the spiro compound of Lee et al.  by replacing one of the substituents attached to the nitrogen of Lee et al. with an Ar’ group of Su et al. in order to provide a compound with a higher fluorescence quantum yield [Contents of invention, top of page 2/11].
Within the combination above, modified Lee et al. teaches at least compound 147.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726